                             EXHIBIT “2”
                              Part 1 of 2




Case: 19-30232   Doc# 99-2   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 1 of
                                         25
12:28 PM                             Urban Leaf Co dba The Produce Company
03/27/19                                           A/R Aging Detail
                                                   As of March 27, 2019

                      Type         Date      Num      P. O. #      Name         Terms    Due Date Aging     Open Balan...
            Current
            Total Current

            1 - 90
                 Invoice     12/06/2018   139324                Munchery Inc.   Net 21   12/27/2018   90         2,918.25
                 Invoice     12/08/2018   139392                Munchery Inc.   Net 21   12/29/2018   88         1,436.10
                 Invoice     12/10/2018   139471                Munchery Inc.   Net 21   12/31/2018   86         1,466.00
                 Invoice     12/11/2018   139523                Munchery Inc.   Net 21   01/01/2019   85           695.80
                 Invoice     12/12/2018   139570                Munchery Inc.   Net 21   01/02/2019   84           834.65
                 Invoice     12/13/2018   139631                Munchery Inc.   Net 21   01/03/2019   83         1,441.55
                 Invoice     12/14/2018   139652                Munchery Inc.   Net 21   01/04/2019   82         1,398.75
                 Invoice     12/15/2018   139680                Munchery Inc.   Net 21   01/05/2019   81         1,625.45
                 Invoice     12/17/2018   139738                Munchery Inc.   Net 21   01/07/2019   79           247.90
                 Invoice     12/17/2018   139760                Munchery Inc.   Net 21   01/07/2019   79         1,265.70
                 Invoice     12/18/2018   139791                Munchery Inc.   Net 21   01/08/2019   78           724.90
                 Invoice     12/19/2018   139841                Munchery Inc.   Net 21   01/09/2019   77           540.40
                 Invoice     12/22/2018   140003                Munchery Inc.   Net 21   01/12/2019   74           310.30
                 Invoice     12/26/2018   140060                Munchery Inc.   Net 21   01/16/2019   70           615.95
                 Invoice     12/29/2018   140209                Munchery Inc.   Net 21   01/19/2019   67           863.25
                 Invoice     01/02/2019   140283                Munchery Inc.   Net 21   01/23/2019   63           509.85
                 Invoice     01/03/2019   140325                Munchery Inc.   Net 21   01/24/2019   62         2,250.30
                 Invoice     01/05/2019   140386                Munchery Inc.   Net 21   01/26/2019   60         1,767.45
                 Invoice     01/07/2019   140433                Munchery Inc.   Net 21   01/28/2019   58         1,921.80

            Total 1 - 90                                                                                        22,834.35

            > 90
                   Invoice   09/20/2018   136087                Munchery Inc.   Net 14   10/04/2018   174          222.60
                   Invoice   10/01/2018   136519                Munchery Inc.   Net 14   10/15/2018   163          371.00
                   Invoice   10/01/2018   136560                Munchery Inc.   Net 14   10/15/2018   163        1,557.60
                   Invoice   10/13/2018   137075                Munchery Inc.   Net 14   10/27/2018   151           59.90
                   Invoice   10/30/2018   137817                Munchery Inc.   Net 21   11/20/2018   127          685.15
                   Invoice   11/10/2018   138276                Munchery Inc.   Net 21   12/01/2018   116        1,746.25
                   Invoice   11/12/2018   138349                Munchery Inc.   Net 21   12/03/2018   114        1,985.80
                   Invoice   11/13/2018   138404                Munchery Inc.   Net 21   12/04/2018   113        1,204.90
                   Invoice   11/14/2018   138473                Munchery Inc.   Net 21   12/05/2018   112        1,290.90
                   Invoice   11/15/2018   138514                Munchery Inc.   Net 21   12/06/2018   111        4,828.70
                   Invoice   11/17/2018   138572                Munchery Inc.   Net 21   12/08/2018   109        5,144.45
                   Invoice   11/19/2018   138658                Munchery Inc.   Net 21   12/10/2018   107          258.45
                   Invoice   11/21/2018   138748                Munchery Inc.   Net 21   12/12/2018   105        2,289.55
                   Invoice   11/25/2018   138824                Munchery Inc.   Net 21   12/16/2018   101        2,147.25
                   Invoice   11/26/2018   138887                Munchery Inc.   Net 21   12/17/2018   100        1,454.65
                   Invoice   11/27/2018   138954                Munchery Inc.   Net 21   12/18/2018    99          750.10
                   Invoice   11/28/2018   139006                Munchery Inc.   Net 21   12/19/2018    98          774.25
                   Invoice   11/29/2018   139033                Munchery Inc.   Net 21   12/20/2018    97        2,545.95
                   Invoice   12/02/2018   139108                Munchery Inc.   Net 21   12/23/2018    94        1,955.75
                   Invoice   12/04/2018   139191                Munchery Inc.   Net 21   12/25/2018    92          267.75



                                                                                                                            Page 1
           Case: 19-30232        Doc# 99-2   Filed: 03/29/19        Entered: 03/29/19 16:16:07                Page 2 of
                                                         25
12:28 PM                           Urban Leaf Co dba The Produce Company
03/27/19                                         A/R Aging Detail
                                                 As of March 27, 2019

                    Type         Date      Num      P. O. #      Name       Terms    Due Date Aging    Open Balan...
                Invoice    12/04/2018   139225                Munchery Inc. Net 21   12/25/2018   92        2,015.30
                Invoice    12/05/2018   139273                Munchery Inc. Net 21   12/26/2018   91        1,259.85

            Total > 90                                                                                     34,816.10

            TOTAL                                                                                          57,650.45




                                                                                                                       Page 2
           Case: 19-30232      Doc# 99-2   Filed: 03/29/19        Entered: 03/29/19 16:16:07             Page 3 of
                                                       25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 4 of
                                         25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 5 of
                                         25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 6 of
                                         25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 7 of
                                         25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 8 of
                                         25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 9 of
                                         25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 10
                                        of 25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 11
                                        of 25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 12
                                        of 25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 13
                                        of 25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 14
                                        of 25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 15
                                        of 25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 16
                                        of 25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 17
                                        of 25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 18
                                        of 25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 19
                                        of 25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 20
                                        of 25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 21
                                        of 25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 22
                                        of 25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 23
                                        of 25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 24
                                        of 25
Case: 19-30232   Doc# 99-2   Filed: 03/29/19    Entered: 03/29/19 16:16:07   Page 25
                                        of 25
